PER CURIAM:
Barry L. Harris appeals the district court’s order dismissing without prejudice his complaint filed under 42 U.S.C. § 1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hams v. Hawkins, No. CA-05-567-2-RGD (E.D.Va. Oct. 11, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED